Plaintiff has petitioned for a rehearing. It is asserted that there was no authority to include in the notice of expiration of the period of redemption more than one tax certificate, and that the inclusion of the two certificates rendered the notice invalid. The remainder of the petition seeks to raise and present for determination certain questions that were not raised in the trial court or in the oral argument or brief on appeal, but are sought to be raised for the first time in the petition for rehearing. So far as the petition for rehearing re-argues questions disposed of in the former opinion, we see no reason for departing from the views there expressed, and so far as the petition seeks to present questions that were not raised in the trial court and which are foreign to the theory on which the action was tried, the petition presents no valid ground for rehearing.
"The rule is elementary that where the parties act upon a particular theory in the trial court, they will not be permitted to depart therefrom when the case is brought up for appellate review. This is true of the construction placed upon pleadings. 3 CJ p 725. It is true as to the relief sought and the grounds therefor. 3 CJ p 730. It is true generally as to the theories acted upon by the parties in the court below. See 3 CJ pp 718 et seq. A party cannot proceed with a trial upon one theory, and advance another and inconsistent theory on appeal. A party cannot be heard to say for the first time on appeal that a certain issue does not in fact exist because of certain admissions in the pleadings." Lindberg v. Burton, 41 N.D. 587, 599, 171 N.W. 616, 620. See also Movius v. Propper, 23 N.D. 452, 136 N.W. 942; Ugland v. Farmers  M. State Bank, 23 N.D. 536, 137 N.W. 572; Enderlin v. Pontiac Twp. 62 N.D. 105, 242 N.W. 117; Funderburg v. Young, 68 N.D. 481,  281 N.W. 87.
We adhere to the former opinion. A rehearing is denied.
MORRIS, Ch. J., and BURR, NUESSLE and BURKE, JJ., concur. *Page 422